DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki US Patent 9,244,971 (hereafter Kalki) in view of Guo et al US Pub 2009/0187604 (hereafter Guo) and in view of Henderson et al. US Pub 2013/0117746 (hereafter Henderson) and further in view of Baek US Pub 2014/0267871 (hereafter Baek).

Guo and Henderson were cited in the IDS filed on 4/4/19.
Kalki was cited in the previous office action.

As per claim 1, Kalki teaches the invention substantially as claimed including a method, comprising: refreshing, by a processing device of a host computer system executing a virtual machine, storage metadata stored in a memory of the host computer system, wherein the refreshed storage metadata identifies the particular data storage format (col 13, line 47-63, col 14, line 12-22, storage metadata is stored in the memory, and the storage metadata module poll the datastore to update the storage metadata, and the storage metadata include a storage format for the datastore).
Kalki does not explicitly teach responsive to detecting that a disk image is modified in view of a particular data storage format; identifying a storage pool backend functional module implementing the particular data storage format; activating the identified storage pool backend functional module; and directing a backend storage function call to the identified storage pool backend functional module.
However, Guo teaches identifying a storage pool backend functional module implementing the particular data storage format (para[0035-0036, 0038, 0040-0041, 0066], the docbase management system searches for an extended function module matching the extension identifier of the extended data, and the matching extended function module supports the type/format of the extended data, thus identifying a module supporting the data format).

Kalki and Guo do not explicitly teach responsive to detecting that a disk image is modified in view of a particular data storage format; activating the identified storage pool backend functional module; and directing a backend storage function call to the identified storage pool backend functional module.
However, Henderson teaches activating the identified storage pool backend functional module; and directing a backend storage function call to the identified storage pool backend functional module (abstract, para[0013, 0025, 0035-0037], a call to a virtual function is intercepted, and adjust a pointer for the virtual function (original function) to be redirected to a replacement function (newly identified function)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Henderson’s teaching to Kalki and Guo’s invention in order to provide a technique for replacing a virtual function with a replacement function that are not time and resource intensive, and to avoid errors that can be introduced due to changes in class layout and/or compiler settings (para[0003]).
Kalki, Guo and Henderson do not explicitly teach responsive to detecting that a disk image is modified in view of a particular data format.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baek’s teaching to Kalki, Guo and Henderson’s invention in order to provide a method for efficiently processing image data, reducing a processing delay of image data, and efficiently generating metadata about image data in a device (para[0006-0012]).

As per claim 4, Kalki, Guo, Henderson and Baek teach the method of claim 1, and Guo further teaches wherein the storage pool backend functional module is compliant to a pre-defined call interface, the pre-defined call interface comprising definitions of one or more methods that are implemented by the storage pool backend functional module (para[0040-004, 0066], the interface of the corresponding extended function module is invoked to process the extended data).

As per claim 5, Kalki teaches wherein the storage pool backend functional module is configured to store the storage metadata in a memory of the host computer system (col 13, line 47-63, col 14, line 12-22, storage metadata is stored in the memory, and the storage metadata module poll/update/store the storage metadata).

As per claim 14, it is a computer readable non-transitory storage medium claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 17, it is a computer readable non-transitory storage medium claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 18, it is a computer readable non-transitory storage medium claim of claim 5 above, thus it is rejected for the same rationale.


Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki in view of Guo, Henderson and Baek as applied to claim 1 above, and further in view of McLeod et al. US Pub 2013/0227089 (hereafter McLeod).

McLeod was cited in the IDS filed on 4/4/19.

As per claim 2, Kalki, Guo, Henderson and Baek teach the method of claim 1, but they do not explicitly teach further comprising: responsive to receiving an instruction initiated by a virtualization manager, modifying one or more disk images of the plurality of disk images of with the virtual machine in view of the first data storage format supported by the identified storage pool backend functional module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McLeod's teaching to Kalki, Guo, Henderson and Baek’s invention in order to avoid inefficiency due to an extensive amount of time and work dedicated to manually defining and configuring virtual machines for different cloud environments (para[0002, 0009]).

As per claim 15, it is a computer readable non-transitory storage medium claim of claim 2 above, thus it is rejected for the same rationale.


Claim 3, 6-7, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki in view of Guo, Henderson and Baek as applied to claim 1 above, and further in view of Ganti US Pub 2013/0031341 (hereafter Ganti).

Ganti was cited in the IDS filed on 4/4/19.

As per claim 3, Kali, Guo, Henderson and Baek teach the method of claim 1, but they do not explicitly teach further comprising: transmitting, to a virtualization manager, a message comprising a status of activating the identified storage pool backend functional module.
However, Ganti teaches transmitting, to a virtualization manager, a message comprising a status of activating the identified storage pool backend functional module (para[0098], provide general information to the second VIO about the currently utilized first LU, status of the storage module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganti's teaching to Kalki, Guo, Henderson and Baek’s invention in order to provide virtual machines enabling efficient, secure access for a client logical partition to a single shared, network storage resource of the duster (para[0026]).

As per claim 6, Kalki, Guo, Henderson and Baek teach the method of claim 1, but they do not explicitly teach wherein the storage metadata comprises a parameter of a storage connection pool.
However, Ganti teaches the storage metadata comprises a parameter of a storage connection pool (para[0047], FIG. 4, shared storage pool 460 within a cluster contains one or more Disk groups 462).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganti's teaching to Kalki, Guo, Henderson and Baek’s invention in order to provide virtual machines enabling efficient, secure access for a client logical partition to a single shared, network storage resource of the duster (para[0026]).

As per claim 7, Kalki, Guo, Henderson and Baek teach the method of claim 1, they do not explicitly teach wherein activating the identified storage pool backend functional module is performed transparently for the virtual machine being executed by the host computer system.
However, Ganti teaches activating the identified storage pool backend functional module is performed transparently for the virtual machine being executed by the host computer system (para[0062-0063], FIG. 2, provide information of the currently utilized LU to the second VIOS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganti's teaching to Kalki, Guo, Henderson and Baek’s invention in order to provide virtual machines enabling efficient, secure access for a client logical partition to a single shared, network storage resource of the duster (para[0026]).

As per claim 16, it is a computer readable non-transitory storage medium claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 19, it is a computer readable non-transitory storage medium claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 20, it is a computer readable non-transitory storage medium claim of claim 7 above, thus it is rejected for the same rationale.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki US Patent 9,244,971 (hereafter Kalki) in view of McLeod et al. US Pub 2013/0227089 (hereafter McLeod) and in view of Ganti US Pub 2013/0031341 (hereafter Ganti) and further in view of Baek US Pub 2014/0267871 (hereafter Baek).

As per claim 8, Kalki teaches the invention substantially as claimed including a system comprising: a memory; and a processing device, coupled to the memory, the processing device to: refresh storage metadata stored in the memory, wherein the storage metadata identifies a particular data storage format; module implementing the particular data storage format (col 13, line 47-63, col 14, line 12-22, storage metadata is stored in the memory, and the storage metadata module poll the datastore to update the storage metadata, and the storage metadata include a storage format for the datastore).
Kalki does not explicitly teach responsive to detecting that one or more disk images of a plurality of disk images of a virtual machine are to be modified in view of a particular data format; modifying the one or more disk images in view of the particular data storage format; and transmit, to a virtualization manager, a message comprising a status of activating the identified storage pool backend functional module implementing the particular data storage format.
However, McLeod teaches disk images of a plurality of disk images of a virtual machine; modifying the one or more disk images in view of the particular data storage format (para[0032-0034], modify the generic VM disk image based on configuration parameters 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McLeod's teaching to Kalki’s invention in order to avoid inefficiency due to an extensive amount of time and work dedicated to manually defining and configuring virtual machines for different cloud environments (para[0002, 0009]).
	Kalki and McLeod do not explicitly teach responsive to detecting that one or more disk images of a plurality of disk images of a virtual machine are to be modified in view of a particular data format; transmit, to a virtualization manager, a message comprising a status of activating a storage pool backend functional module.
However, Ganti teaches transmit, to a virtualization manager, a message comprising a status of activating a storage pool backend functional module (para[0098], provide general information to the second VIO about the currently utilized first LU, status of the storage module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganti's teaching to Kalki and McLeod’s invention in order to provide virtual machines enabling efficient, secure access for a client logical partition to a single shared, network storage resource of the duster (para[0026]).
Kalki, McLeod and Ganti do not explicitly teach responsive to detecting that one or more disk images of a plurality of disk images of a virtual machine are to be modified in view of a particular data format.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baek’s teaching to Kalki, McLeod and Ganti’s invention in order to provide a method for efficiently processing image data, reducing a processing delay of image data, and efficiently generating metadata about image data in a device (para[0006-0012]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki in view of McLeod, Ganti and Baek as applied to claim 8 above, and further in view of Guo et al US Pub 2009/0187604 (hereafter Guo).

As per claim 9, Kalki, McLeod, Ganti and Baek teach the system of claim 8, but they do not explicitly teach wherein the processing device is further to: identifying a storage pool backend functional module implementing the first data storage format.
However, Guo teaches identifying a storage pool backend functional module implementing the first data storage format (para[0035-0036, 0038, 0040-0041, 0066], the docbase management system searches for an extended function module matching the extension identifier of the extended data, and the matching extended function module 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo’s teaching to Kalki, McLeod, Ganti and Baek’s invention in order to provide a flexible method for extending docbase management system functions which influences the serviceability of the docbase management system a lot in diversified application environments (para[0004-0005]).


Claim 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki in view of McLeod, Ganti and Baek as applied to claim 8 above, and further in view of Henderson et al. US Pub 2013/0117746 (hereafter Henderson).

As per claim 10, Kalki, McLeod, Ganti and Baek teach the system of claim 8, but they do not explicitly teach wherein the processing device is further to: activating a storage pool backend functional module implementing the first data storage format.
However, Henderson teaches activating a storage pool backend functional module implementing the first data storage format (abstract, para[0013, 0025, 0035-0037], a call to a virtual function is intercepted, and adjust a pointer for the virtual function (original function) to be redirected to a replacement function (newly identified function)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Henderson’s teaching to Kalki, McLeod, Ganti and 

As per claim 11, Kalki, McLeod, Ganti and Baek teach the system of claim 8, but they do not explicitly teach wherein the processing device is further to: direct, to a storage pool backend functional module implementing the first data storage format, a call to the backend storage function.
However, Henderson teaches direct, to a storage pool backend functional module implementing the first data storage format, a call to the backend storage function (abstract, para[0013, 0025, 0035-0037], a call to a virtual function is intercepted, and adjust a pointer for the virtual function (original function) to be redirected to a replacement function (newly identified function)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Henderson’s teaching to Kalki, McLeod, Ganti and Baek’s invention in order to provide a technique for replacing a virtual function with a replacement function that are not time and resource intensive, and to avoid errors that can be introduced due to changes in class layout and/or compiler settings (para[0003]).

As per claim 13, Ganti teaches wherein the storage metadata comprises a parameter of a storage connection pool (para[0047], FIG. 4, shared storage pool 460 within a cluster contains one or more Disk groups 462).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalki in view of McLeod, Ganti, Baek and Henderson as applied to claim 11 above, and further in view of Guo et al US Pub 2009/0187604 (hereafter Guo).

As per claim 12, Kalki, McLeod, Ganti, Baek and Henderson teach the system of claim 11, but they do not explicitly teach wherein the storage pool backend functional module is compliant to a pre-defined call interface, the pre-defined call interface comprising definitions of one or more methods that are implemented by the storage pool backend functional module.
However, Guo teaches the storage pool backend functional module is compliant to a pre-defined call interface, the pre-defined call interface comprising definitions of one or more methods that are implemented by the storage pool backend functional module (para[0040-004, 0066], the interface of the corresponding extended function module is invoked to process the extended data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo’s teaching to Kalki, McLeod, Ganti, Baek and Henderson’s invention in order to provide a flexible method for extending docbase management system functions which influences the serviceability of the docbase management system a lot in diversified application environments (para[0004-0005]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195